per curiam :
Se trata de un pleito en cobro de un pagaré iniciado por demanda de 20 de diciembre de 1972. Emplaza-dos los demandados y debidamente citados para juicio, no comparecieron por lo que se dictó sentencia en rebeldía contra ellos el 2 de abril de 1974, condenándoles al pago de $7,150 de principal y $2,000 pactados para costas y honorarios de abogado, sentencia que fue notificada a los demandados y que se convirtió en firme. Pasados 48 días de la misma pidieron los demandados se dejara sin efecto porque “aparentemente’' no se anotó el señalamiento en su calendario. Otro juez cono-ció de esta solicitud y pasando sobre la oposición del deman-dante peticionario dejó sin efecto la sentencia por resolución de 2 de agosto último.
Expedimos orden para mostrar causa por la que no deba anularse esta última resolución y los interventores favore-cidos por la misma sólo han producido una moción de pró-rroga de 30 días en que admiten haber recibido notificación de nuestra orden el 1 de octubre pasado.
Las razones aducidas por los demandados para dejar sin efecto la sentencia son insubstanciales e inaceptables. La Regla 49.2 de Procedimiento Civil no es llave maestra para reabrir a capricho el pleito ya adjudicado y echar a un lado la sentencia correctamente dictada.
Con estos antecedentes, se expide el auto de certiorari, se anula la resolución del Tribunal Superior, Sala de San Juan, de fecha 2 de agosto ultimo y en su lugar se restablece en todo su vigor y efecto la sentencia dictada por dicha sala el 2 de abril de 197k-